Citation Nr: 0115702	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-22 471A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder, rated as 30 percent disabling from November 19, 
1998.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







INTRODUCTION

The veteran served on active military duty from March 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 30 percent evaluation to this disability, 
effective from November 1998.  Thereafter, the veteran 
perfected a timely appeal with respect to the 30 percent 
disability rating assigned to his PTSD.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In particular, in a November 1999 report, the clinical 
coordinator at the Sarasota Vet Center explained that the 
veteran has been receiving regularly scheduled individual and 
group therapy at that facility since June 1999.  
Subsequently, in the notice of disagreement which was 
received at the RO in March 2000, the veteran stated that he 
continues to receive treatment at the Sarasota Vet Center.  
Additionally, in an August 2000 statement, the clinical 
coordinator at the Sarasota Vet Center noted that he 
continues to treat the veteran for his PTSD.  

Also in the August 2000 statement, the clinical director of 
the Stress Treatment Program at the VA Medical Center (VAMC) 
in Bay Pines, Florida explained that he has treated the 
veteran for his PTSD at that medical facility since June 
1999.  In the substantive appeal which was subsequently 
received at the RO in November 2000, the veteran referred to 
treatment at both of these facilities.  

The Board acknowledges that, in the August 2000 statement, 
both the clinical director of the Stress Treatment Program at 
the Bay Pines VAMC as well as the clinical coordinator at the 
Sarasota Vet Center summarized the information contained in 
the records of treatment that the veteran had received at 
those facilities.  Significantly, however, the fact remains 
that copies of the records of actual treatment that the 
veteran has received at both of these facilities are not 
included in his claims folder.  In fact, no attempt appears 
to have been made to procure copies of these relevant 
treatment records.  

Consequently, the Board believes that, on remand, an attempt 
should be made to obtain copies of records of treatment that 
the veteran has received at the Stress Treatment Program at 
the Bay Pines VAMC as well as at the Sarasota Vet Center.  
See Simington v. Brown, 9 Vet.App. 334 (1996) (per curiam) 
(stipulating that VA is deemed to have constructive knowledge 
of any documents "within the Secretary's control" and that 
any such documents relevant to the issue under consideration 
must be included in the record on appeal) and Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  See also, Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992) (there is a 
continuing obligation on VA to assist veterans in developing 
the facts of their claims throughout the entire 
administrative adjudication and this obligation includes the 
duty to obtain records regarding their medical history).  
Furthermore, in view of this reported relevant treatment, the 
Board is of the opinion that a current psychiatric 
examination should be conducted.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  In addition, the RO should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of records of VA, private, and 
military treatment that he has received 
for his service-connected PTSD in recent 
years.  The Board is particularly 
interested in copies of records of 
treatment that the veteran has received at 
the Sarasota Vet Center since June 1999.  
Copies of all such available records 
should be associated with the veteran's 
claims folder.  

3.  Regardless of the veteran's response, 
the RO should specifically request the 
Stress Treatment Program at the Bay Pines 
VAMC to furnish copies of records of 
treatment that the veteran has received at 
that facility since June 1999.  Copies of 
all such available records should be 
associated with the veteran's claims 
folder.  

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the severity of his 
service-connected PTSD.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
completed.  The examiner should be asked 
to obtain from the veteran his detailed 
occupational history and to identify the 
severity of the veteran's 
service-connected PTSD by identifying all 
disabling manifestations and by providing 
an opinion as to the overall effect of 
this disability on his social and 
occupational adaptability.  A global 
assessment of functioning (GAF) score 
should be provided along with an 
explanation of the score's meaning in the 
context of applicable rating criteria.  

5.  The RO should then re-adjudicate the 
issue regarding the evaluation of the 
service-connected PTSD, which has been 
rated as 30 percent disabling since 
November 19, 1998.  In re-adjudicating 
this rating claim, the RO should consider 
the appropriateness of staged ratings.  
See, e.g., Fenderson v. West, 12 Vet. App. 
119 (1999).  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




